Exhibit23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors J. Alexander’s Holdings, Inc.: We consent to the incorporation by reference in Registration Statement No. 333-207780 on Form S-8 of J. Alexander’s Holdings, Inc. of our report dated March 16, 2017, with respect to the consolidated balance sheets of J. Alexander’s Holdings, Inc. and Subsidiaries as of January1, 2017 and January 3, 2016, and the related consolidated statements of income and comprehensive income, members’ / stockholders’ equity and cash flows for each of the years in the three fiscal years ended January1, 2017, which report appears in the January1, 2017 annual report on Form 10-K of J. Alexander’s Holdings, Inc. /s/ KPMG LLP Nashville, Tennessee
